FOREMAN, Senior Judge,
dissenting:
I disagree with my brothers on two grounds. In the first place, responsibility for the untimely R.C.M. 1105 submission in this case rests squarely on the shoulders of a dilatory trial defense counsel. On 1 November, the trial defense counsel was notified that he had ten days to submit matters to the convening authority. On 16 November, he belatedly requested additional time and received an extension until 30 November. That date came and went with no response from the trial defense counsel. Seven days late, he submitted the matters *615in question. If the time limits in R.C.M. 1105 are to have any meaning, trial defense counsel must be required to meet them, or at least request additional time. On or before 30 November, the trial defense counsel, as an officer of the court, could have described appellant’s cooperation in greater detail or could have requested additional time for the trial counsel’s letter. Since he did neither, the staff judge advocate properly rejected the submission as untimely. United States v. Angelo, 25 M.J. 834 (A.C.M.R.1988).
Secondly, the rejection of the untimely submission had no impact on the approved sentence. We violate our obligation under Article 59(a)1 if we automatically find prejudice any time clemency matters are omitted. “We, therefore, must assess this error, as we do all others, for prejudice in light of the facts of the entire case.” United States v. Moody, 27 M.J. 683, 684 (A.C.M.R.1988), reversed, 28 M.J. 453 (C.M.A.1989) (summary disposition). Although the Court of Military Appeals reversed our decision in Moody on the issue “[wjhether the Army Court of Review erred by finding no prejudice pursuant to UCMJ Article 59(a),” (emphasis added) they have not established a presumption of prejudice or relieved this Court of its statutory obligation to test for prejudice. Indeed, in the seminal case on this issue, the Court of Military Appeals required a new review and action because they found that “[a] review of the submitted clemency materials clearly establishes that these documents were proper and substantial matters for consideration under R.C.M. 1105(b)(4).” (emphasis added). United States v. Craig, 28 M.J. 321, 325 (C.M.A.1989).
In the case before us, the convening authority already was aware of the appellant’s cooperation in the prosecution of his co-conspirators, because the trial defense counsel described it in his untimely request for additional time, which was granted personally by the convening authority. The trial counsel’s letter was cumulative, not “substantial.” Assuming, arguendo, that it was error to reject the untimely submission, there is no reasonable possibility of prejudice to the appellant.
To send this case back for a new review and action when we are certain that the result will be the same is judicial frolicking in violation of our obligation under Article 59(a), UCMJ, 10 U.S.C. § 859(a). See United States v. Epps, 20 M.J. 534, 537 (A.C.M.R.1985) (Suter, C.J., dissenting) (“It is this type of judicial frolicking that erodes confidence in criminal law, military or civilian.”), reversed, 25 M.J. 319 (C.M.A.1987).
I.would affirm the findings and sentence.

. Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a) (1982).